Citation Nr: 1625859	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-43 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for plantar fascial fibromatosis.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for chronic pain syndrome.

5.  Entitlement to service connection for a left shoulder disorder, to include degenerative joint disease of the left shoulder.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a sleep disorder.

8.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type II.

9.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for coronary atherosclerosis.

10.  Whether the severance of service connection for diabetic nephropathy was proper.

11.  Entitlement to an initial evaluation in excess of 30 percent for diabetic diabeticorum.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2012, March 2015 and April 2015 rating decisions of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). 

With respect to the issue of entitlement to service connection for a cervical spine disorder, the RO issued a rating decision in October 2012.  The Veteran filed a timely notice of disagreement (NOD) in August 2013.  The RO issued a statement of the case (SOC) in December 2014.  The Veteran perfected his appeal with a VA Form 9 in January 2015.

With respect to the issue concerning restoration of service connection for diabetic nephropathy, the RO severed service connection for diabetic nephropathy in a March 2015 rating action.  The Veteran filed a NOD in July 2015.  

With respect to the issues of: (1) entitlement to service connection for a sleep disorder, bilateral hearing loss, a left shoulder disorder (asserted as degenerative joint disease), chronic pain syndrome, peripheral neuropathy of the upper extremities, plantar fascial fibromatosis; (2) whether new and material evidence has been received to reopen the previously denied claims of service connection for hypertension, and for coronary atherosclerosis; and (3) entitlement to an initial evaluation in excess of 30 percent for diabetic diabeticorum, the RO issued an April 2015 rating decision.  The Veteran filed a NOD in July 2015.

In August 2015, the Board issued a decision that: (1) granted, a 60 percent evaluation for atherosclerotic disease of the left leg; a 20 percent evaluation for atherosclerotic disease of the right leg prior to January 13, 2014; and a 30 percent evaluation for peripheral neuropathy of the left lower extremity from December 23, 2010, to July 18, 2014; (2) denied, an evaluation in excess of 20 percent for atherosclerotic vascular disease of the right leg; an evaluation in excess of 50 percent for a generalized anxiety disorder with major depressive disorder and neurocognitive disorder; an evaluation in excess of 30 percent for peripheral neuropathy of the left lower extremity; and evaluation in excess of 20 percent for diabetes mellitus type II; and (3) dismissed the issue concerning an evaluation in excess of 60 percent for diabetic nephropathy prior to June 1, 2015.

In August 2015, the Board remanded the following issues: (1) service connection for a cervical spine disorder; (2) service connection for plantar fascial fibromatosis; (3) service connection for peripheral neuropathy of the bilateral upper extremities; (4) service connection for chronic pain syndrome; (5) service connection for a left shoulder disorder (asserted as degenerative joint disease); (6) service connection for bilateral hearing loss; (7) service connection for a sleep disorder; (8) whether new and material evidence has been received to reopen the claim of service connection for hypertension, to include on a secondary basis; (9) whether new and material evidence has been received to reopen the claim of service connection for coronary atherosclerosis; (10) whether the severance of service connection for diabetic nephropathy was proper; (11) entitlement to an evaluation in excess of 30 percent for diabetic diabeticorum; and (12) entitlement to a total disability rating based on individual unemployability.  Upon review, the post-remand development and actions regarding these issues are considered to be insufficient.  As a result, the directives of the July 2015 Board remand were not ultimately accomplished, and thus the information of record does not show substantial compliance with the prior remand instructions contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons expressed below, this case is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


REMAND

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. at 271.

With regard to the issue of service connection for a cervical spine disorder, a remand is necessary as the AOJ should readjudicate the claim, in light of the new evidence of record.  Specifically, a VA examiner addendum opinion was rendered in December 2015, which has not been reviewed by the AOJ. 

With regard to the following issues: (1) service connection for plantar fascial fibromatosis; (2) service connection for peripheral neuropathy of the bilateral upper extremities; (3) service connection for chronic pain syndrome; (4) service connection for a left shoulder disorder (asserted as degenerative joint disease); (5) service connection for bilateral hearing loss; (6) service connection for a sleep disorder; (7) whether new and material evidence has been received to reopen the claim of service connection for hypertension, to include on a secondary basis; (8) whether new and material evidence has been received to reopen the claim of service connection for coronary atherosclerosis; (9) whether the severance of service connection for diabetic nephropathy was proper; and (10) entitlement to an evaluation in excess of 30 percent for diabetic diabeticorum, as identified and addressed in the prior July 2015 remand, the Veteran submitted NODs in July 2015 that expressed his disagreement with all of these issues.  As explained in the July 2015 Board remand, these same issues were addressed by the AOJ in the rating decisions of March 2015 and April 2015.  Because there has been no subsequent readjudication of these claims, they must be remanded for the purpose of issuing the Veteran a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Lastly, in the August 2015 Board remand, the issue of entitlement to a TDIU was raised and remanded for development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is noted that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, further adjudication of the Rice-TDIU at this time would be premature, and this issue will be held in abeyance pending the requested development and adjudication of the issues remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a Statement of the Case regarding the following issues: (1) service connection for plantar fascial fibromatosis; (2) service connection for peripheral neuropathy of the bilateral upper extremities; (3) service connection for chronic pain syndrome; (4) service connection for a left shoulder disorder (asserted as degenerative joint disease); (5) service connection for bilateral hearing loss; (6) service connection for a sleep disorder; (7) whether new and material evidence has been received to reopen the claim of service connection for hypertension, to include on a secondary basis; (8) whether new and material evidence has been received to reopen the claim of service connection for coronary atherosclerosis; (9) whether the severance of service connection for diabetic nephropathy was proper; and (10) entitlement to an evaluation in excess of 30 percent for diabetic diabeticorum.  Advise the Veteran and his representative of the time limit for perfecting the appeal of these issues, notifying that the issues may not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless the Veteran files a Substantive Appeal that specifically identifies the issue or issues in which he intends to perfect an appeal.

2.  Then, after completing all indicated development, readjudicate the issues of entitlement to service connection for a cervical spine disorder, and entitlement to a TDIU, in light of all evidence of record, including the December 2015 VA addendum opinion report.  If the determination remains adverse, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and they should be afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




